 



Exhibit 10.22

         
State of South Carolina
    )  
 
       
County of Greenville
    )  

LEASE AGREEMENT, OPTIONS TO
PURCHASE AND OPTION TO LEASE
THIS LEASE AGREEMENT (the “Lease”), also containing Options to Purchase and an
Option to Lease first made and entered into on the 19th day of March, 2008, by
and between EZE Management Properties Limited Partners, hereinafter called
“Landlord” and Rockwell Medical Technologies, Inc., hereinafter called “Tenant”;
WITNESSETH:
WHEREAS, the Landlord is the owner of certain property in Greenville County,
South Carolina, as outlined in red on the survey entitled “As-Built Survey
Calgon Corporation & EZE Management Properties Limited Partnership”, a copy of
which is attached hereto as Exhibit C (the “Survey”); and
WHEREAS, the Landlord desires to lease to Tenant and Tenant desires to lease
from Landlord all that certain 57,000 square foot building located at 604 High
Tech Court, Greer, South Carolina, as more fully set out below, as shown on the
Survey; and
WHEREAS, the Tenant desires to have an Option to Purchase the land and 57,000
square foot building located at 604 High Tech Court (the “Leased Premises”) and
also desires to have an Option to Purchase the 20,362 square foot office
building located at 603 High Tech Court (the “Office Building”), which property
is outlined in red on the survey which is attached hereto as Exhibit E; and
WHEREAS, the Tenant desires to have an Option to Lease the 20,362 square foot
office building located at 603 High Tech Court.
NOW, THEREFORE, Landlord and Tenant covenant and agree as follows:
ARTICLE I
GRANT AND TERM
1.01 Premises. The Landlord, for and in consideration of the rents, covenants,
agreements and stipulations hereinafter mentioned reserved and contained, to be
paid, kept and performed by the Tenant, by these presents does lease and rent to
the said Tenant, and said Tenant hereby agrees to lease and take upon the terms
and conditions which hereinafter appear a 57,000 square foot building (the
“Building”) including approximately 2,000 square feet of office space and
approximately 55,000 square feet of warehouse space and related improvements
(herein called “Demised Premises”) as shown on the floor plan attached hereto as
Exhibit B, together with the exclusive right to use all driveways, parking
areas, sidewalks, loading docks and service areas and other improvements and
facilities shown on Exhibit C. The Building is further shown on the drawing
“Calgon Lot 21 & Part of Lot 22 of a Subdivision Entitled: Riverbanks Energy
Center Section 4, Greenville County S.C.” made by Gray Engineering Consultants,
Inc., a copy of which is attached hereto as Exhibit C.
In addition, Landlord agrees to allow Tenant the use of the adjacent lot
outlined in yellow on the attached Exhibit A for the parking of trucks and
vehicles and for no other purpose during the Base Term. The Landlord reserves
the right to sell or use this property during the Base Term of this Lease, with
adequate notice to Tenant.

-1-



--------------------------------------------------------------------------------



 



1.02 Initial Term. The period beginning upon the execution hereof and continuing
until delivery of the Demised Premises shall be hereinafter referred to as the
“Initial Term”.
1.03 Base Term. The term of this Lease shall commence on March 1, 2008 (the
“Lease Commencement Date”) and continue for a period of three (3) years to end
on February 28, 2011, (the “Base Term”).
Landlord hereby grants to Tenant the option to extend the Base Term of this
Lease for one (1) successive and separate term of two (2) years (The “Extension
Term”) beginning on the date of expiration of the Base Term of this Lease in
accordance with all terms and conditions of this Lease (the Base Term, and the
Extension term are sometimes collectively referred to herein as the “Term”). To
be effective, such option to extend shall be exercised by Tenant’s providing
Landlord with written notice of Tenant’s intention to exercise said option at
least one hundred twenty (120) calendar days before the expiration of the Base
Term hereof. Tenant shall not have the right to exercise any such extension
option if Tenant is then in default hereunder.
1.04 Delivery of Demised Premises. Landlord shall deliver the Demised Premises
to Tenant in its current “As-Is” condition upon full execution of this Lease.
ARTICLE II
RENT
2.01 a. Payment of Rent. Tenant’s obligation to begin payment of Rent shall be
the date Landlord delivers the Demised Premises to Tenant, which date is
scheduled to be Saturday March 1, 2008, (the “Rental Commencement Date”). Tenant
shall pay to Landlord without notice, demand, and, except as otherwise expressly
provided herein, without reduction, abatement, set off or any defense, minimum
base rent (the “Base Rent”) in equal monthly installments, in advance, on or
before the first day of each month. If the Rental Commencement Date is a date
other than the first day of a calendar month, the Base Rent shall be prorated
daily from such date to the first day of the next calendar month and paid on the
Rental Commencement Date.
2.01 b. Rent During Base Term. The annual Base Rent during the Base Term shall
be Two Hundred Seventy-Five Thousand Six Hundred Twenty-Eight and 00/100 Dollars
($275,628.00) payable in equal monthly installments of Twenty Two Thousand Nine
Hundred Sixty-Nine and 00/100 Dollars ($22,969.00).
2.01 c. Rent During Extension Term. The annual Base Rent during the Extension
Term shall be Two Hundred Thirteen Thousand Seven Hundred Fifty and 00/100
Dollars ($213,750.00) payable in equal monthly installments of Seventeen
Thousand Eight Hundred Twelve and 50/100 Dollars ($17,812.50).
2.02 Additional Rent. Tenant shall be responsible for the payment of certain
costs relating to real estate taxes and insurance premiums, each being
specifically detailed in Article IV and Article V respectively.
a. Taxes. Tenant will pay any and all taxes, documentary stamps or assessments
of any nature imposed or assessed upon Tenant’s occupancy of the Demised
Premises or upon Tenant’s furniture, furnishings, trade fixtures, equipment,
machinery, inventory, merchandise or other personal property located on the
Demised Premises and owned by or in the custody of Tenant promptly as all such
taxes or Assessments may become due and payable without any delinquency. If
applicable in the jurisdiction where the Demised Premises are located, Tenant
will pay and be liable for all sales, use and inventory taxes or other similar
taxes, if any, levied or

-2-



--------------------------------------------------------------------------------



 



imposed by any city, state, county or other governmental body having authority,
such payments to be in addition to all other payments required to be paid
Landlord by Tenant under the terms of this Lease. Such payment will be made by
Tenant directly to such governmental body if billed to Tenant, or if billed to
Landlord, such payment will be paid concurrently with the payment of Base Rent,
or such other charge upon which the tax is based, all as set forth herein.
Notwithstanding the foregoing, Tenant will have the right, at its sole cost and
expense, to contest any tax contemplated by this Section provided that Tenant
will send Landlord notice of Tenant’s intent to contest such taxes. Landlord
will reasonably cooperate with Tenant in connection with such contest, at no
expense to Landlord.
b. Reimbursement of Landlord’s Cost of Insurance. As Additional Rent, Tenant
shall pay its Proportionate Share (defined below) of the cost of any insurance
premiums which Landlord is required to carry under Section 5.01 (a) and
Article X.
c. Other Additional Rent Provisions. Any amounts required to be paid by Tenant
under this Article II and any charges or expenses incurred by Landlord on behalf
of Tenant shall be considered Additional Rent payable in the same manner and
upon the same terms and conditions as the Base Rent reserved )hereunder. Any
failure on the part of Tenant to pay such Additional Rent when and as the same
shall become due shall entitle Landlord to the remedies available to it for
non-payment of Base Rent. Tenant’s obligations for payment of Additional Rent
shall begin to accrue on the Rental Commencement Date. As used in this Lease
Agreement, the term “Rent” shall include Base Rent and Additional Rent, except
as otherwise expressly provided to the contrary.
2.03 Additional Rent Estimated and Paid Monthly. The Real Estate Taxes and
Insurance Premiums to be paid by Tenant shall be estimated at the beginning of
each calendar year or partial calendar year during the Base Term and Tenant
shall pay to Landlord one-twelfth (1/12) of such sum on the first day of each
calendar month during each such calendar year, or part thereof, during the Base
Term. Within thirty (30) days following the end of each calendar year or, if
earlier, the end of the term of this Lease, Landlord shall submit to Tenant a
statement of the actual amount of Real Estate Taxes and Insurance Premiums for
such calendar year, and within thirty (30) days after receipt of such
statements, Tenant shall pay any deficiency between the actual amount owed and
the estimates paid during such calendar year, or in the event of overpayment,
Landlord shall, at Landlord’s option, credit the amount of such overpayment
toward the next installment of Real Estate Taxes and/or Insurance Premiums, or
refund the amount of such overpayment to Tenant within thirty (30) days, which
such obligation shall survive the termination of the Lease. If the Rental
Commencement Date of the Base Term shall fall on other than the first day of.
the calendar year, or if the Expiration Date shall fall on other than the last
day of the calendar year, Tenant’s share of the Real Estate Taxes and Insurance
Premiums for such calendar year shall be apportioned pro rata.
2.04 Estimated Additional Rent for Year 1. The estimate of the Additional Rent
for the first Lease year is shown on Exhibit D, attached hereto.
2.05 Penalty. In the event that any monthly installment of rent is not received
by Landlord on or before the tenth (10th) day from which said rent is due,
Tenant agrees to pay to Landlord, as a penalty each month during which the
installment remains unpaid, an additional sum equal to the $750.
2.06 Tenant’s Proportionate Share. Tenant’s “Proportionate Share” shall be a
fraction, the numerator of which is the gross leasable area of the Demised
Premises and the denominator of which is the greater of (i) the gross leasable
area of the buildings depicted on Exhibit A, or
(ii) the gross leasable area of all of the buildings existing on the land
depicted on Exhibit A at the time Tenant’s payment is due, excluding any
buildings or land that are separately assessed or insured, as the case may be.

-3-



--------------------------------------------------------------------------------



 



ARTICLE III
HOLDING OVER
3.01 Rent for Holding Over Period. In the event Tenant remains in possession of
the Demised Premises after the termination of the Base Term, same shall be
construed to be a tenancy from month to month, and said rent during hold over
shall remain the same as the Base Term Rent for the first six (6) months of the
hold over period to be paid upon the same terms and conditions as specified
herein. Rent after the first six (6) months of the hold over period will be
negotiated prior to any additional hold over or lease extension period. In the
event that Tenant holds over, Tenant and Landlord agree to give the other party
no less than ninety (90) days advance notice to vacate the Demised Premises.
ARTICLE IV
TAXES/ASSESSMENTS
4.01 Real Property Taxes. Throughout the term of this Lease, Landlord shall pay
any and all real estate taxes, storm water management fees and or sanitation
charges payable on or with respect to the Premises, including land and building,
as and when the same shall come due. Landlord shall use Landlord’s best efforts
to keep any tax increases on the real estate to a minimum (including the
utilization of tax assessment appeal procedures where Landlord’s attorney or tax
advisor feel an appeal is well advised). Tenant shall reimburse Landlord those
costs of such taxes and other charges as referenced above that are applicable
solely to the Demised Premises, or its Proportionate Share thereof if applicable
to more than the Demised Premises, in a timely manner upon receipt of a copy of
the paid tax bill each year.
4.02 Personal Property Taxes. Tenant shall timely pay directly to the applicable
governmental taxing authorities any and all taxes with respect to any and all of
Tenant’s personal property which shall at any time be situated in, at or about
the Demised Premises, including, but not limited to Tenant’s leasehold
improvements, trade fixtures, inventory and personal property.
ARTICLE V
INSURANCE
5.01 Required Coverage by Tenant. Tenant covenants and agrees that from and
after the date of occupancy by the Tenant, Tenant will carry and maintain, at
its sole cost and expense, the insurance required to be carried by Tenant under
Paragraphs (b) and (c) below. Landlord covenants and agrees that, from and after
the date of occupancy by Tenant, Landlord will carry and maintain the insurance
required to be carried by Landlord under Paragraph (a) below and Article XIII.
All such policies of the insurance shall be issued by insurance companies with a
rating of not less than “A”, if available, in the most current available “Best’s
Insurance Reports”, and licensed to do business in the state in which the
Building is located.
a. Landlord’s Insurance. Throughout the term of this Lease, Landlord covenants
and agrees to carry Property Insurance Special Form (formerly known as All-Risk
insurance) on the Premises providing insurance protection against damage or
destruction by fire and other casualties, and rent abatement and liability
insurance, insured under a standard extended coverage endorsement and other
items required to be covered by Landlord pursuant to Article X. Said insurance
shall be in the amount equal to the full replacement value of the permanent
improvements thereon under a policy or policies issued by solvent and
responsible insurance companies authorized to do business in the State of South
Carolina. Landlord and Tenant hereby grant to each other, on behalf of any
insurer providing insurance to either Landlord or Tenant as required by this
Lease covering the Premises, improvements thereon or contents thereof, a

-4-



--------------------------------------------------------------------------------



 



waiver of any right of subrogation by any such insurer that each may acquire
against the other by virtue of payment of any loss under such insurance. The
parties hereby mutually and on behalf of their insurers, waive their respective
rights of subrogation to the extent covered by insurance. Such waivers shall
stand mutually terminated as of the date either Landlord or Tenant ceases to be
empowered to grant same.
b. Tenant’s Insurance. Liability insurance in the Commercial General Liability
form (or reasonable equivalent thereto) covering the Demised Premises and
Tenant’s use thereof against claims for personal injury or death, property
damage and product liability occurring upon, in or about the Demised Premises,
such insurance to be written on an occurrence basis (not a claims made basis),
to be in combined single limits amounts not less than $1,000,000.00 and to have
general aggregate limits of not less than $1,000,000.00 for each policy year.
The insurance coverage required under this Paragraph 5.01 (b) shall, if
available, extend to any liability of Tenant arising out of the indemnities
provided for in Article VI and, if necessary, the policy shall contain a
contractual endorsement to that effect. The general aggregate limits under the
Commercial General Liability insurance policy or policies must apply separately
to the Demised Premises and to Tenant’s use thereof (and not to any other
location or use of Tenant) and such policy shall contain an endorsement to that
effect. Notwithstanding the foregoing, Tenant shall have the right to carry the
liability insurance provided above in the form of a blanket insurance policy,
covering additional items or locations or insureds, provided, however, that:
(i) Landlord, and any’ other patties in interest designated by Landlord to
Tenant, from time to time, shall be named as additional insureds thereunder as
its interests may appear; (ii) the coverage afforded Landlord and such other
parties designated by Landlord will not be reduced or diminished by reason of
use of such blanket policy of insurance; and (iii) any such policy shall
provide, at a minimum, for the minimum liability limitations hereinabove
provided in this Article VI with respect to Tenant’s interests in and to the
Demised Premises.
c. Tenant shall also carry insurance covering all of the items included in
Tenant’s leasehold improvements, if any, trade fixtures, merchandise and
personal property from time to time in, on or upon the Demised Premises, in an
amount not less than one hundred percent (100%) of their full replacement value
from time to time during the term, providing protection against perils included
within the standard specialty property form fire and casualty insurance policy,
together with insurance against sprinkler damage, vandalism and malicious
mischief.
d. Each insurance policy required above shall: (i) name the other party, as well
as any mortgagee of Landlord, as an additional insured; (ii) provide that a
certificate evidencing such insurance shall be delivered to the. other party
prior to possession of the Demised Premises by Tenant and thereafter within
thirty (30) days prior to the expiration of each such policy, and, as often as
any such policy shall expire or terminate; (iii) contain a provision that the
insurer will give to the other parties in interest at least thirty (30) days
notice in writing in advance of any material change, cancellation, termination
or lapse, or the effective date of any reduction in the amounts of insurance’;
,and (iv) be written as a primary policy which does not contribute to and is not
in excess of coverage which the other party may carry. Notwithstanding the
provisions of subparagraph (iii) of the preceding sentence, each party shall be
responsible for providing the other with at least twenty-five (25) days notice
in advance of any material change, cancellation, termination or lapse, or the
effective date of any reduction in the amount of insurance.
ARTICLE VI
INDEMNIFICATION
Tenant shall defend, indemnify and hold harmless the Landlord from and against
any and all claims, losses, liabilities, causes of action, damages, or expenses,
whether due to damage to the Demised Premises, claims for injuries to persons or
property, or administration or criminal action by a governmental authority,
where such claims arise out of or from or related to the use or occupancy of the
Demised Premises by Tenant, its agents, employees, invitee, visitors, customers,
or licensees, including costs and reasonable attorney fees incurred by Landlord
to defend itself against any such claims, damages or expenses.

-5-



--------------------------------------------------------------------------------



 



Landlord shall not be liable to Tenant for any damages, losses or injuries to
the persons or property of Tenant which may be caused by the acts, neglect,
omissions or faults of any persons, firms or corporations, except when such
injury, loss or damage results from the negligence or the unlawful or willful
acts of Landlord, his agents or employees or contractors. All personal property
placed or moved into the Premises or building shall be at the risk of Tenant or
the owner thereof, and Landlord ‘shall not be liable to Tenant for any damage to
said personal property except for damage which is covered by insurance required
to be carried by Landlord hereunder and except for damage resulting from the
negligence or the unlawful or willful acts of Landlord, its employees, agents,
or contractors. Each party shall maintain at all times during the Base Term of
this Lease or any Renewal Terms thereof, an insurance policy or policies in any
amount or amounts sufficient to indemnify the other or pay the other’s damages,
if any, resulting from any matters set forth hereinbefore.
In case Landlord or Tenant shall be made a party to any litigation commenced
against the other party, then the other party shall protect and hold Landlord or
Tenant, as applicable, harmless and shall promptly pay all costs, expenses and
reasonable attorney fees incurred or paid by Landlord or Tenant, as applicable,
in connection with such litigation.
Notwithstanding any contrary provision (of this Lease, Tenant will look solely
(to the extent insurance coverage is not applicable or available) to the
interest of Landlord (or its successor as Landlord hereunder) in the Premises
for the satisfaction of any judgment or other judicial process requiring the
payment of money as a result of any negligence or breach of this Lease by
Landlord or its successor or of Landlord’s managing agent (including any
beneficial owners, partners, corporations and/or others affiliated or in any way
related to Landlord or such successor or managing agent).
ARTICLE VII
MAINTENANCE OF PREMISES
7.01 Repairs by Landlord. The Landlord shall, at its sole cost and expense, keep
and maintain the foundations, roof, and structural portions of the exterior
walls of the Premises (except any walls, whether temporary or permanent,
installed by Tenant), in good condition and repair, except for repairs or
replacements occasioned or required by reason of the acts of the Tenant, its
employees, agents, invitees, licensees, or contractors. The Tenant agrees to
give the Landlord written notice of the necessity for repairs or replacements
coming to the attention of the Tenant. The Landlord shall not be obligated to
make any repair or replacement required of it until notice in writing from
Tenant of the need for same. The Landlord shall have a reasonable time after
Tenant’s written notice in which to make such repair or replacement. In
addition, the Landlord shall be responsible for the cost of replacing the
heating, air-conditioning and ventilation system and units (“HVAC”); provided
however, Tenant shall be responsible for the replacement of any HVAC unit
installed or replaced in or on the Premises since January 15, 2007. The
provisions of this Article shall not apply in the event of damage or destruction
by fire or other casualty or taking under a power of eminent domain, in which
event the obligations of the Landlord shall be controlled by the terms of
Article XIII and Article XIV. The Landlord shall not be liable for any damage
done to the personal property or leasehold improvements of Tenant occasioned by
or from the electrical system, the heating or cooling system, the plumbing and
sewer systems, nor for damage occasioned by snow or ice being upon or coming
through the roof, walls, windows, doors or otherwise, in, upon or about the
Premises, except to the extent resulting from the negligence or unlawful or
willful acts of Landlord, its agents, employees, and contractors, or resulting
from the failure of Landlord to perform its obligations hereunder; nor for any
damage arising from acts or negligence of other occupants of the property of
which the Premises is a part. The Landlord shall not be liable for any damage
occasioned for failure to keep the Premises in repair, unless the Landlord is
obligated to make such repairs under the terms hereof and unless

-6-



--------------------------------------------------------------------------------



 



notice of the need for repairs has been given the Landlord and a reasonable time
has elapsed and the Landlord has failed to make such repairs. Landlord shall not
be liable to Tenant for any damages to person or property resulting from fire or
other hazards, except to the extent resulting from the negligence or unlawful or
willful acts of Landlord, its agents, employees, and contractors, or resulting
from the failure of Landlord to perform its obligations hereunder, regardless of
the cause thereof, and the Tenant hereby releases the Landlord from all
liability for such damage.
7.02 Repairs by Tenant. Subject only to the obligations of the Landlord set
forth in Section 7.01 hereof, the Tenant shall keep and maintain the Demised
Premises and every part thereof and any fixtures, facilities or equipment
contained therein, in good condition and repair, including, but not limited to
floors, the heating, air-conditioning, ventilating, fire protection, electrical,
plumbing and sewer systems, the exterior door, security grilles, window frames
and all portions of the store front area. Tenant shall (a) make any routine and
regularly scheduled repairs thereof, and (b) any non-routine and non-regularly
scheduled repairs, maintenance or any replacements thereof. The Tenant shall at
its expense contract with a reputable firm for periodic servicing of the
heating, air-conditioning, and ventilation systems as recommended by the
manufacturer of such equipment. The Tenant shall also at its expense maintain
pest (including termite) control, inspection, and treatment of the Demised
Premises. If the Tenant refuses or neglects to commence or complete any of the
obligations above set forth promptly and adequately, the Landlord may, but shall
not be required to do so, make or complete any maintenance or repairs and the
Tenant shall pay the cost thereof to the Landlord upon demand as additional rent
hereunder. Alterations to the Demised Premises by Tenant, after the Rent
Commencement Date hereof shall be made only with prior written consent of the
Landlord and under Landlords control and supervision. However, the Landlord’s
consent shall not be unreasonably withheld or delayed in case of minor
alterations to conform the Demised Premises to the use of Tenant’s business.
Regardless of any obligations otherwise imposed upon Landlord, Tenant shall pay
for the cost of any repairs or damage resulting from the negligence or the
unlawful or willful acts of its employees, agents or invitees, except to the
extent covered by insurance required to be carried by Landlord hereunder.
Further permission is hereby granted by Landlord to Tenant to upfit the Demised
Premises by painting, redecorating or carpet replacement all at the expense of
Tenant, it being understood and agreed that the Tenant takes and accepts the
Demised Premises in their present condition “as is, where is” after inspection
by Tenant and without representation or warranty by Landlord or any agent of
Landlord.
7.03 Maintenance of Grounds and Parking, Driveways. In the outdoor areas
depicted on Exhibit C, the Tenant shall either use its own personnel or employ a
grounds maintenance service to periodically keep the grass and weeds mowed, the
shrubs pruned and the driveways, sidewalk and parking areas swept in a neat,
clean and sightly condition, with any expenses attendant thereto to be paid by
Tenant. In the event that the Landlord in his discretion should reasonably
conclude that such grounds and parking area maintenance is not being adequately
carried out by said Tenant, then Landlord is hereby authorized to employ a
grounds maintenance service at what the Landlord reasonably considers to be a
market price for similar services and to bill Tenant the cost thereof on a
quarterly or more frequently periodic basis, which the Tenant agrees to pay upon
receipt. Tenant shall be responsible for repairs to the parking areas and
driveways for any damage caused by excessive wear and tear by Tenant or Tenant’s
invitees.
7.04 Alterations and Remodeling. With the permission and prior written consent
of the Landlord, which shall not be unreasonably withheld, Tenant may make such
alterations, additions, decorations and changes to the interior of the building,
parking lot and exterior lighting of the Premises as it deems necessary for its
purposes provided that the value of the buildings and improvements are not
thereby diminished subject to the following conditions:
a. That if any such work increases any insurance premiums, taxes, or other costs
or expenses relating to the Premises, Tenant shall timely and fully pay and
satisfy same.
b. That no casualty or mechanics or materialmen’s claims or liens shall be
created, and not bonded over by Tenant, upon the Premises or elsewhere by
reasons of or with respect to the

-7-



--------------------------------------------------------------------------------



 



work or a condition of the Premises thereafter resulting from said work; and
c. That upon expiration or any earlier termination of the Lease, Tenant shall,
upon the election of Landlord, promptly remove the alterations and repair and
restore the Demised Premises at its cost and expense to the condition existing
next prior to installation of the same. Any and all alterations, additions and
improvements to the Premises (other than inventory and trade fixtures and
equipment) installed by or on behalf of Tenant shall immediately, at Landlord’s
option, become part of the Premises .and at the expiration or other termination
of this Lease shall be surrendered to the Landlord.
7.05 Compliance with Regulations. Tenant shall comply with all laws, ordinances,
orders, rules, regulations and requirements of all federal, state and municipal
governments and appropriate departments, commissions boards and officers
thereof, which may be applicable to any Tenant improvements. Tenant will
likewise observe and comply with the requirements of all policies of public
liability, fire and all other types of insurance and all other instruments of
record at any time in force with respect to the Demised Premises.
7.06 Tenant’s Right to Contest Regulations. Tenant shall have the right, after
notice to Landlord to contest by appropriate legal proceedings, without cost or
expense to Landlord, the validity of any law, ordinance, order, rule, and
regulation or requirement of the nature herein referred to and to postpone
Tenant’s compliance with the same, provided such contest shall be promptly and
diligently prosecuted by and at. the expense of Tenant so that Landlord shall
not thereby suffer any civil, or be subjected to any criminal, penalties or
sanctions and that Tenant shall properly protect and save harmless Landlord
against any liability and claims for any such non-compliance or postponement of
compliance.
7.07 Satellite Dish. Tenant has the right to install a satellite dish or other
electronic transmitter (collectively the “Antenna”) on the roof of the Demised
Premises in compliance with all applicable laws. The cost of installation and
maintenance thereof and the cost of any repairs to the roof which are
necessitated by the installation or repair of the Antenna shall be borne solely
by Tenant. Upon the termination of this Lease, Tenant has the right to remove
any Antenna, and Tenant shall repair any material damage to the roof occasioned
by such removal.
7.08 Utilities. Landlord represents that the Demised Premises are served with
heat, water, gas, electricity and other utilities sufficient for Tenant’s use
and that all such utilities are separately metered to the Demised Premises.
Tenant shall be solely responsible for and shall promptly pay all charges for
heat, water, gas electricity or any other utilities used or consumed by Tenant
on the Demised Premises.
ARTICLE IX
USE AND CONDUCT OF BUSINESS
9.01 Use of the Premises. At the commencement of the Initial Term of this Lease,
the Demised Premises may be used by the Tenant for office space and warehousing,
or other lawful purposes provided such uses shall not affect the insurability of
the Demised Premises. The Demised Premises shall not be used for any illegal
purposes, or in violation of any valid regulation of any governmental body, nor
in any manner to create any nuisance or trespass.
9.02 Nuisance. Tenant agrees not to create or allow any nuisance to exist on the
Demised Premises, and to abate any nuisance that may arise, promptly and free of
expense to Landlord.
ARTICLE X
QUIET ENJOYMENT
10.01 It is a condition of this Lease is that Landlord has a good and marketable
title to the

-8-



--------------------------------------------------------------------------------



 



Premises free and clear of all liens and encumbrances except those to which
Tenant has specifically consented in writing; that Landlord has the right to
lease the same; that Landlord warrants and will defend Premises unto Tenant
against the lawful claims of all persons whomsoever; that so long as the rents
are being paid in the manner herein provided and the covenants, conditions and
agreements herein being all and singularly kept, fulfilled and performed by
Tenant, Tenant shall lawfully, peacefully and quietly hold, occupy and enjoy the
Premises during the term herein granted without any let, hindrance, ejection or
molestation by Landlord or any person claiming under Landlord.
ARTICLE XI
ENVIRONMENTAL
11.01 Landlord’s Environmental Warranty. To the best of Landlord’s knowledge,
neither Landlord nor any persons with whom Landlord has contracted (a) have
caused any violation of any federal, state or local law, ordinance, or
regulation enacted related to environmental conditions on or about the Premises,
including, but not limited to soil and groundwater conditions. The term
“Hazardous Substance” as used herein shall include, without limitation,
flammable, explosives, radioactive materials, asbestos, polychlorinated
biphenyls (PCB’s), chemicals known to cause cancer or reproductive toxicity,
pollutants, contaminants, hazardous wastes, toxic products, and substances
declared to be hazardous or toxic under any law or regulation promulgated by any
governmental authority. Landlord agrees to indemnify and hold Tenant harmless
for the demised premises as a result of the demised premises use prior to
January 15, 2007 entry upon same by the Tenant.
11.02 Hazardous Waste. Tenant covenants and warrants that it will not cause or
permit to be brought upon the Demised Premises or installed Improvements thereon
any asbestos in any form, urea formaldehyde insulation, transformers or any
other equipment which contain dielectric fluid containing levels of
polychlorinated biphenyl in excess of fifty parts per million of any other
chemical material or substance which is regulated as toxic or hazardous or
exposure to which is prohibited, limited or regulated by any federal or state
authority with the exception of Landlord’s permission to allow Tenant to
receive, store, distribute and transport such regulated hazardous
material/hazardous substances as are deemed normal and customary stock in
Tenant’s industry. The Tenant shall not install, store use, treat, transport or
dispose of on the Demised Premises any regulated hazardous or toxic materials or
waste, and in the event of any such installation, storage, use, treatment,
presence, transportation or disposal during the term of this Lease the Tenant
shall remove any such hazardous materials or waste and comply with the
regulations and orders of any authority having jurisdiction of the same all at
the expense of the Tenant, including necessary removal, cleanup or other
remediation, and if Tenant shall fail to proceed with such removal or comply
with such regulations or orders the Landlord may declare this Lease in default.
Tenant shall indemnify Landlord and hold Landlord harmless from any and all
losses, damages or expenses which may be incurred by Landlord for the presence
or removal from the Demised Premises of any such hazardous materials or waste
related to any activity of Tenant on the Demised Premises and the liability of
the Tenant to Landlord under the covenants hereof shall survive termination of
this Lease or any transfer of the leasehold estate or the fee estate by either
Landlord or Tenant.
11.03 Other. Under no circumstance shall Tenant install or have installed any
environmental monitoring wells on the Demised Premises unless so required by an
appropriate local, state or federal governmental unit and with full knowledge of
Landlord prior to installation of any monitoring wells.
ARTICLE XII
SIGNAGE
Tenant may furnish and install a storefront sign reasonably acceptable to the
Landlord. The

-9-



--------------------------------------------------------------------------------



 



Tenant shall not place, erect nor maintain on any exterior surface of the
Demised Premises, or anywhere outside of the Demised Premises, any sign,
lettering decoration, or advertising, except such signs as may be permitted by
the Landlord such approval not to be unreasonably withheld. The Tenant shall, at
its expense, maintain such permitted or required signs in a good state of repair
and upon vacating the Demised Premises, the Tenant agrees to remove all signs
and to repair all damage caused by such removal.
ARTICLE XIII
DESTRUCTION
If, during the Base Term of this Lease or any extension thereof, the Demised
Premises is:
(a) destroyed by fire or any other casualty whatsoever, or;
(b) partially destroyed so as to render the Demised Premises unfit for occupancy
or Tenant’s reasonable beneficial use and enjoyment or conduct of Tenant’s usual
business therein, or;
(c) destroyed by a casualty which is not covered by the insurance required to be
carried by Landlord hereunder;
then Landlord shall make its reasonable determination as to the length of time
to complete such repairs within thirty (30) days of the casualty and shall
notify Tenant of same as provided herein. In the event restoration is reasonably
estimated by Landlord to take more than one hundred fifty (150) days from the
date of notice to Tenant of such repairs then Tenant may terminate the lease.
In case of the total or partial damage or destruction to the Premises, Landlord
shall reenter and repossess the same or any part thereof for the purpose of
removing or repairing the loss or damage and shall proceed with due diligence to
the repair of same unless, under the foregoing provisions of this Article XIII,
the Lease shall have been terminated. The rent during the period of such repairs
shall be wholly abated if Tenant is not able to conduct its usual business in
any portion of the Demised Premises in the normal course; and if only a portion
of the Demised Premises is unavailable to Tenant for Tenant’s reasonable
beneficial use and enjoyment or Tenant’s conduct of Tenant’s usual business
therein, the rent shall be abated for such dispossession or unavailability pro
rata, based on the portion of the Demised Premises in which Tenant is able to
conduct its business in the normal course. Any rent abatement under this
Article XIII shall commence as of the date of the destruction. If more than
twenty percent (20%) of the demised premises is not useable, then the rent shall
be wholly abated.
Landlord shall not be required to rebuild, repair, or replace any part of the
personal property, furniture, equipment, fixtures, and other improvements which
may have been placed by Tenant within the Demised Premises, unless the damage
thereto is caused by the sole negligence or willful act or omission or default
hereunder of Landlord or Landlord’s agents, employees, subtenants, assignees, or
independent contractors. Any insurance which may be carried by Landlord or
Tenant for damage to the Demised Premises or to any personal property, fixtures,
and related items therein shall be for the sole benefit of the party carrying
such insurance and under its sole control; provided, however, Landlord shall
carry insurance for the benefit of Landlord and Tenant sufficient to cover the
full replacement cost of the shell of the Demised Premises and an amount equal
to the initial Tenant improvements and related allowances set forth in this
Lease as well as insurance sufficient to cover Tenant’s furniture, equipment,
fixtures, personal property, and other improvements that Landlord shall have
liability therefore under this Lease.

-10-



--------------------------------------------------------------------------------



 



Should the Demised Premises be destroyed or damaged by fire or other casualty
that is due to the direct negligence or willful or wanton conduct of Tenant or
Tenant’s agents, employees, subtenants, assignees or independent contractors,
Landlord may repair such damage, and there shall be no apportionment or
abatement of rent.
ARTICLE XIV
CONDEMNATION
Landlord, within five (5) days of Landlord’s receipt of any notice of the
institution of condemnation proceedings or threat thereof with respect to all or
any part of the Demised Premises, shall give written notice to Tenant of the
same. Tenant shall have the right and option, to terminate this Lease within
sixty (60) days after receipt of said notice from the Landlord should such
condemnation. effect twenty percent (20%) or more of the Demised Premises, or
result in the reduction of twenty percent (20%) or more of those parking spaces
shown on Exhibit C, or adversely affect any point of access or any driveway that
is critical to the conduct of Tenant’s business operations at the Demised
Premises, and Tenant determines that such condemnation will interfere with
Tenant’s ability to continue its business operations in substantially the same
manner or space as existed prior to the condemnation or deed in lieu thereof.
Tenant’s obligation under this Lease including but not limited to Tenant’s
obligation to pay rent hereunder, shall cease upon Tenant’s termination of this
Lease pursuant to the terms of this Article; however, the Tenant shall be
obligated to pay all rent due on or before the date of termination down through
the date Tenant surrenders possession of the Premises to the Landlord.
ARTICLE XV
DEFAULT
15.01 Default by Tenant. The occurrence of any of the following events shall
constitute a default under this Lease:
a. Tenant fails to pay any installment of rent within ten (10) business days
after such installment is due, and fails to cure such delinquency within five
(5) business days after actual receipt of written notice thereof by Tenant from
Landlord:
b. Tenant fails to pay any additional item or any other charge or sum required
to be paid by Tenant hereunder within thirty (30) days after actual receipt of
written notice thereof by Tenant from Landlord; or
c. Tenant fails to perform or commence in good faith and proceed with reasonable
diligence to perform any of its covenants under this Lease within thirty
(30) days after actual receipt of written notice thereof by Tenant from
Landlord; provided, however, that if such default is of a nature that it cannot
reasonably. be cured in thirty (30) days, then such period shall be extended for
the amount of time reasonably required to cure such default but only if, within
such thirty (30) day period, Tenant commences to cure such default and,
thereafter, diligently pursues such cure to completion.
15.02 Landlord’s Remedies. In the event Tenant is in default pursuant to the
conditions set forth in Section 15.01 above, Landlord, during the continuation
of such default, shall have the option of pursuing either of the following
remedies:
a. Landlord may terminate this Lease, in which event Tenant immediately shall
surrender possession of the Premises. All obligations of Tenant under the Lease,
including Tenant’s obligation to pay rent under the Lease, shall cease upon the
date of termination except for Tenant’s obligation to pay rent due and
outstanding as of the date of termination.
b. Landlord, without terminating the Lease, may require Tenant to remove all
property from

-11-



--------------------------------------------------------------------------------



 



the Premises within thirty (30) days so that Landlord may re-enter and relet the
Premises to minimize Landlord’s damages. In the event Tenant shall fail to
remove all property within thirty (30) days after said demand, Landlord shall be
entitled to remove Tenant’s property to a storage facility, and all reasonable
costs of such removal and storage shall be deemed additional rent under the
Lease for which Tenant is responsible for payment. Landlord may enforce all of
its rights and remedies under this Lease, including the right to recover the
rent as it becomes due hereunder, provided that Landlord shall have an
affirmative obligation to use Landlord’s best efforts to reIet the Premises and
to mitigate its damages under the Lease.
c. Landlord may accelerate and declare the entire remaining unpaid rent for the
balance of this Lease to be immediately due and payable forthwith and may, at
once, take legal action to recover and collect the same, such amount being
discounted to present value using the prime rate published by a national bank
acceptable to Tenant and Landlord and such amount reduced by the amount of rent
Landlord will receive by reletting the Premises for the remainder of the term or
portion thereof.
d. If this Lease is terminated as set forth, Landlord may relet the Premises (or
any portion thereof) for such rent and upon such terms as Landlord is able to
obtain (which may be for lower or higher rent, and for a shorter or longer
term), and Tenant shall be liable for all damages sustained by Landlord,
including but not limited to any deficiency in rent for the duration of the Base
Term or then current Renewal Term (or for the period of time which would have
remained in the Base Term or then current Renewal Term in the absence of any
termination, leasing fees, attorneys’ fees, other marketing and collection costs
and all repairs required as a result of Tenant’s occupancy of the Demised
Premises.
e. Nothing contained herein diminishes any right Landlord may have under South
Carolina law to sue Tenant for damages in the event of any default by Tenant
under this Lease, or from pursuing any other remedy available to Landlord at law
or in equity.
15.03 Waiver of Lien. If the laws of the State in which the Demised Premises are
located provide Landlord with a lien, a right of distraint, or any other
priority (such rights being referred to herein as “Landlord’s Rights”) with
respect to the tangible personal property and trade fixtures (“Collateral”)
Tenant now or hereafter locates in the Demised Premises, then Landlord waives,
and shall not hereafter assert or enforce, Landlord’s Rights with respect to the
Collateral.
15.04 Landlord’s Default. If Landlord either fails to perform any obligation
specified in this Lease, or breaches or fails to satisfy any representation,
.warranty or covenant specified in this Lease, then, in addition to any other
remedies to which Tenant may be entitled under this Lease, at law or in equity,
Tenant may, after the continuance of any such default for ten (10) days (for
monetary default or failure to maintain the Demised Premises in a dry and
watertight condition) or, except in the case of an emergency, for thirty
(30) days (for any other nonmonetary default) after notice thereof by Tenant to
Landlord, cure such default or breach, or otherwise take such preventative or
protective action respecting the Demised Premises and Tenant’s operations
therein as Tenant in good faith reasonably determines to be necessary,
appropriate, or expedient, all on behalf and at the expense of Landlord, and do
all necessary work and make all necessary payments in connection therewith.
Landlord shall pay Tenant the cost so paid by Tenant within ten (10) days after
notice from Tenant that such cost has been incurred. If Landlord fails to pay
the amount requested by Tenant within such ten (10) day period, then Tenant may
recoup from rent thereafter due to Landlord the amount necessary to satisfy the
payment of such indebtedness.
ARTICLE XVI
BANKRUPTCY OR INSOLVENCY
In the event that Tenant shall be adjudged bankrupt or insolvent or if any
receiver shall be appointed for the business and property of Tenant and not
discharged in ninety (90) days, or if any assignment shall be made of Tenant’s
property for the benefit of creditors, then Landlord may terminate this Lease
forthwith.

-12-



--------------------------------------------------------------------------------



 



ARTICLE XVII
TENANT’S RIGHT TO SUBLEASE AND ASSIGN
17.01 Tenant may not sublet the Premises or assign this Lease without the prior
written consent of the Landlord, which shall not be unreasonably withheld and if
such consent is granted, Tenant shall remain liable to Landlord for the faithful
performance of all of the covenants and conditions, including rental payment,
required to be kept and performed under the terms of this lease. Notwithstanding
the foregoing, without Landlord’s prior written consent, but with at least
fifteen (15) days prior written notice to Landlord, Tenant may assign or sublet
all or any part of Tenant’s interest in this lease to any entity which acquires
all or a majority of Tenant or Tenant’s business, assets or stock (excluding any
stock owned or retained by officers or employees of Tenant) either through
purchase or by any merger or consolidation, or any assignment by operation of
law, regardless of whether any such occurrence would be characterized by law or
otherwise to constitute an assignment or sublet; provided, however, that Tenant
shall remain liable and responsible for Tenant’s obligations under this Lease.
17.02 Violation. Any violation of any provision of this Lease, whether by act or
omission, by any assignee or subtenant of Tenant, shall be deemed a violation of
such provision by the Tenant, it being the intention and meaning of the parties
hereto that the Tenant shall assume and be liable to the Landlord for any and
all acts and omissions of any and all assignees or subtenants of Tenant. If the
Premises or any part thereof is sublet or occupied by any person other than the
Tenant, Landlord, in the event of Tenant’s default, may and is hereby empowered
to collect rent from the subtenant or occupant; the Landlord may apply the net
amount received by it to the rent herein reserved and no such collection shall
be deemed a release of the Tenant from the further performance of the covenants
herein contained.
ARTICLE XVIII
LANDLORD’S RIGHT TO MORTGAGE AND SELL
18.01 Estoppel Certificate. Within five business (5) days after written request
therefor by either Landlord or Tenant to the other, or in the event that upon
any sale, assignment, hypothecation of the Premises, and/or the land thereunder,
or a leasehold loan by Tenant of its leasehold estate herein, an Estoppel
statement shall be required from Landlord or Tenant, Landlord and Tenant agree
to deliver to each other, in recordable form, a certificate to any proposed
mortgagee or purchaser, certifying that this Lease is in full force and effect,
that there are no defenses thereto, or stating those claimed by Landlord or
Tenant, and as to such other matters as may be reasonably requested.
18.02 Subordination and Attornment. Upon Landlord’s request, during the term of
this Lease, Tenant shall execute a subordination agreement in recordable form
wherein Tenant shall agree that this Lease is and shall be subordinate to the
lien of any mortgages in any amount or amounts on all or any part of the land or
buildings comprising the Premises, or on or against Landlord’s interest or
estate therein; provided that such subordination agreement shall recite that the
subordination of Tenant’s interests pursuant thereto are subject to the
agreement by the mortgagee named in any such mortgage to recognize the Lease of
Tenant in the event of foreclosure of any such mortgage if Tenant is not in
default under the Lease. Tenant covenants and agrees to execute and deliver upon
demand such further instruments evidencing such

-13-



--------------------------------------------------------------------------------



 



subordination of this Lease to the lien of any such mortgage as may be required
by the Landlord within ten (10) days of demand therefor. Notwithstanding
anything hereinabove contained, in the event the holder of any such mortgage
shall at any time elect to have this Lease constitute a prior or superior lien
to its mortgage, then and in such event upon any such mortgage holder notifying
Tenant to that effect, this Lease shall be deemed prior and superior in lien to
such mortgage irrespective of whether this Lease is dated prior to or subsequent
to the date of such mortgage or lease.
If Landlord enters into one or more mortgages and Tenant is advised in writing
of the name and address of the mortgagee under such mortgage, then this Lease
shall not be terminated or canceled on account of any default by the Landlord in
the performance of any of the terms, covenants or conditions hereof on its part
contained, until Tenant shall have given written notice of such default to such
mortgagee, specifying the default, in which event such mortgagee shall have the
right to cure Landlord’s default as otherwise provided herein and which cure
shall be accepted by Tenant.
Tenant shall, in the event any proceedings are brought for the foreclosure of or
in the event of sale under any mortgage made by the Landlord covering the
Premises, attorn to the purchaser upon any such foreclosure or sale and
recognize such purchaser as the Landlord under this Lease.
18.03 Transfer of Landlord’s Interest. Landlord shall have the right to convey,
transfer or assign, by sale or otherwise, all or any part of its interest in
this Lease or the Premises at any time and from time to time and to any person,
subject to the terms and conditions of this Lease. All covenants and obligations
of Landlord under this Lease shall not cease upon the execution of such
conveyance, transfer or assignment, but such covenants and obligations shall run
with the land and shall be binding upon any subsequent owner thereof.
ARTICLE XIX
SURRENDER OF PREMISES
19.01 Trade Fixtures. All store fixtures, equipment, and every other item of
property not permanently attached to the Premises and not paid for by Landlord,
and .any of such items leased by Tenant under bona fide leases from .third party
owners, are to remain and be the property of Tenant and Tenant is to have the
right and privilege of removing any and all such property and equipment at any
time during the continuance of this Lease or any extensions hereof and within
thirty (30) days thereafter. In the event the aforesaid equipment is not removed
by Tenant within said thirty (30) day period, Tenant shall relinquish its rights
to said property/equipment. If said equipment is removed, Tenant shall restore
the Premises to their condition prior to the removal of such property. It is
further understood and agreed that the buildings and structures installed on the
Premises by Landlord, may not be removed by Tenant at the termination of this
Lease.
19.02 Surrender. The Tenant shall on the expiration or the sooner termination of
the Lease term surrender to Landlord the Premises, including all buildings,
replacements, changes, additions, and Improvements constructed or placed by the
Tenant thereon, except for all moveable trade fixtures, equipment, and personal
property belonging to the Tenant, broom clean, free of sub-tenancies, and in
good condition and repair, reasonable wear and tear and casualty excepted.
ARTICLE XX
SECURITY DEPOSIT
20.01 Tenant has presently paid to Landlord the sum of Seventeen Thousand Eight
Hundred Twelve and 50/100 Dollars ($17,812.50). (the “Present Security Deposit”)
as security for the full and faithful performance by Tenant of each and every
term, covenant and condition of the current

-14-



--------------------------------------------------------------------------------



 



Lease. Tenant will pay to Landlord an additional sum of Five Thousand One
Hundred Fifty-Six and 50/100 Dollars ($5,156.50) which will represent the “New
Security Deposit” of Twenty Two Thousand Nine Hundred Sixty-Nine and 00/100
Dollars ($22,969.00) as security for the full and faithful performance by Tenant
of each and every term, covenant and condition of this Lease. Landlord will
deposit the Security Deposit with a banking institution having federally insured
deposits and all interest, if any, will accrue to Landlord’s benefit. Landlord
may combine the Security Deposit with other funds of Landlord as long as
permitted by the laws of South Carolina. Upon an Event of Default by Tenant
under this Lease, or if Tenant fails to perform any of the terms, provision and
conditions of this Lease as and when required, Landlord may use, apply, or
retain the whole or any part of the Security Deposit for the payment of any sum
due Landlord or which Landlord may expend or be required to expend by reasons of
the Event of Default or failure to perform including, but not limited to, any
damages or deficiency in the reletting of the Premises, and Tenant will
forthwith upon demand restore the Security Deposit to the original sum
deposited; provided, however, that any such use, applications or retention by
Landlord of the whole or any part of the Security Deposit will not be or be
deemed to be an election of remedies by Landlord or viewed as liquidated
damages, it being expressly understood and agreed that, notwithstanding such
use, application or retention, Landlord will have the right to pursue any and
all other remedies available to it under the terms of this Lease or otherwise.
In the event Tenant complies with all of the terms, covenants and conditions of
this Lease, the Security Deposit, without interest and less amounts due from
Tenant to Landlord, will be returned to Tenant within thirty (30) days after
Tenant has vacated and surrendered the Premises in accordance with the terms
hereof, so long as no event of Default by Tenant will then be existing under the
terms of this Lease, which such obligation will survive the termination of this
Lease. In the event of a sale of the Building or the project, Landlord will have
the right to transfer the Security Deposit and its rights and liabilities
associated with same to the purchaser, and in the event of such transfer
Landlord will thereupon be released for all liability for the return of the
Security Deposit. In such event, Tenant will look solely to the new landlord for
the return of the Security Deposit.
ARTICLE XXI
MISCELLANEOUS
21.01 Landlord’s Entry. The Landlord shall have the right, upon prior reasonable
notice, to enter upon the Premises at all reasonable times during the term of
this Lease for the purposes of inspection, maintenance, repair and alteration
and to show the same to prospective Tenants or purchasers.
21.02 Nature and Extent of Agreement. This instrument contains the complete
agreement of the parties regarding the terms and conditions of the Lease of the
Premises, and there are no oral or written conditions, terms, understandings or
other agreements pertaining thereto which have not been incorporated herein.
This instrument may be amended from time to time by written addendum signed by
both parties. This instrument creates only the relationship of Landlord and
Tenant between the parties hereto as to the Premises; and nothing herein shall
in any way be construed to impose upon either party hereto any obligations or
restrictions not herein expressly set forth. The laws of the State of South
Carolina shall govern the validity, interpretation, performance and enforcement
of this Lease.
21.03 Partial Invalidity. If any term, covenant or condition of this Lease or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder to this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and be enforceable
to the fullest extend permitted by law.
21.04 Recording. This Lease shall not be recorded; however, upon the request of
either party hereto the other party shall join in the execution of a memorandum
or so-called “short form” of this Lease for the purpose of recordation. Said
memorandum or short form of this Lease shall

-15-



--------------------------------------------------------------------------------



 



describe the parties, the Premises and the term of this Lease and shall
incorporate this Lease by reference.
21.05 Calculation of Time. Unless specifically stated otherwise, any reference
to a specific period of days shall be interpreted as a reference to calendar
days; provided however, that if such period would otherwise end on a Saturday,
Sunday or generally recognized holiday, then the period shall be deemed to end
on the next business day.
21.06 Landlord’s Right to Perform Tenant’s Covenants. Tenant covenants and
agrees that if it shall at any time fail to pay any Taxes or other charges to be
paid by Tenant in accordance with the provision of Article IV, or to take out,
pay for, maintain or deliver any of the insurance policies required by Tenant in
Article V, or shall fail, within the time limits after the notice therein
specified of any event of default has been given to make any other payment or
perform any other act on its part to be made or performed, then Landlord may,
but shall not be obligated so to do, and without further notice to or demand
upon Tenant and without waiving or releasing Tenant from any obligations of
Tenant in this lease contained,

  a.   pay any taxes or other charges payable by Tenant pursuant to the
provisions of Article IV, or     b.   take out, pay for and maintain any of the
insurance policies required by Tenant     c.   make any other payment or perform
any other act on Tenant’s part to be made or performed as in this Lease
provided.

21.07 Statement of Lease Commencement Date. Tenant at Landlord’s request, shall
from time to time execute and deliver a written statement confirming the
commencement and termination dates of the Lease Term.
21.08 Waiver. No delay or omission by Landlord or Tenant in exercising any right
or power accruing upon any non-compliance or default by Tenant or Landlord, as
the case may be, shall impair any such right or power or be construed to be a
waiver of such non-compliance or default, except as otherwise provided to the
contrary in this Lease. A waiver by Landlord or Tenant of any of the covenants
of this Lease shall not be construed to be a waiver of any succeeding breach of
such covenant, or of any other covenant, condition or agreement contained in
this Lease. The failure of either party to seek redress for violation of, or to
insist on the strict performance of, any covenant of this Lease, whether by
express waiver or otherwise, shall not prevent a subsequent action that would
have originally constituted a violation, from having all the force and effect of
any original violation.
21.09 “Reasonable Consent” Provisions. To the extent any provision of this Lease
may call for the “reasonable consent” of either party to be given,” and where
written notice is given requesting such consent as provided in Section 21.11,
such consent shall be deemed “given” unless a written refusal to consent is sent
to the requesting party within ten (10) business days after the mailing of the
written request for consent.
21.10 Applicable Law. Any controversy or claim arising out of or relating to
this Lease shall be governed by the substantive law of the State of South
Carolina without consideration of the conflicts of law rules of said state.
21.11 Notices. Any notice allowed or required by this Lease Agreement shall be
in writing, and (i) shall be deemed effective three (3) business days following
deposit, with proper postage attached or fee paid when sent by either certified
mail or registered mail, return receipt requested, with proper postage prepaid,
or (ii) the next business day following deposit with nationally recognized
overnight courier (for example, Federal Express). Notices shall be addressed as
follows:

-16-



--------------------------------------------------------------------------------



 



     
By Tenant to Landlord:
   
 
   
 
  EZE Management Properties Limited Partners
 
  P.O. Box 6648
 
  Greenville, SC 29606
 
  Attn: J. Carroll Rushing
 
   
By Landlord to Tenant:
   
 
  Rockwell Medical Technologies, Inc.
 
  30142 Wixom Road
 
  Wixom, MI 48393
 
  Attn: Thomas Klema

21.12 Captions. The captions or headings at the beginning of articles and
sections of this Lease are included for convenience only and in no way define,
limit or describe the scope of any provision hereof.
21.13 Binding Effect. This Lease shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
21.14 Duplicate Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.
21.15 Broker’s Representation. Each party represents that it dealt with no
broker or brokers in connection with the negotiation, execution and delivery of
this Lease. Landlord and Tenant shall, and do hereby indemnify, defend, and save
the other harmless from and against any losses, damages, penalties, claims or
demands of whatsoever nature arising from a breach of its foregoing
representation including, without limitation, reasonable attorneys’ fees and
expenses. The representations and indemnifications set forth in this
Section 21.15 shall survive the cancellation or termination of this Lease.
21.16 Force Majeure. Landlord and Tenant shall be excused for the period of any
delay in performing any obligations under this Lease by reason of the wrongful
or negligent acts or omissions of the other party, their agents, employees, or
contractors, or by reason of labor disputes, civil disturbance, war, war-like
operations, invasions, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, fires or other casualty, or acts
of God (referred to collectively herein as “Force Majeure”). Notwithstanding the
foregoing, nothing contained in this Section 21.16 shall excuse either party
from paying in a timely fashion any payments due under the terms of this Lease.
21.17 Additional Documents. Each party shall, at the request of the other,
execute, acknowledge, (if appropriate) and deliver such additional documents and
instruments, and do such other acts as may be necessary or convenient to call
out the purposes and intent of this Lease and to permit the Tenant to record
this Lease and grant security interests therein. This Lease may be signed in
triplicate originals by the parties.
21.18 Improvements by Landlord. In consideration of the execution of this Lease
Landlord has agreed to make certain improvements to the Leased Premises at its
own expense and at no expense to Tenant. Attached as Exhibit F is a summary of
the improvements to be made by Landlord, which summary has been approved by
Tenant. The work necessary to accomplish the improvements will commence as soon
as practicable upon execution of this Lease. Landlord will coordinate the
performance of the work with Tenant so as to minimize any disruption to Tenant’s
use of the Leased Premises.

-17-



--------------------------------------------------------------------------------



 



ARTICLE XXII
OPTIONS TO PURCHASE
22.01 Options. Landlord does hereby grant to Tenant the exclusive and
irrevocable Options to purchase both the land and Leased Premises and the first
right of refusal to purchase the land and 20,362 square foot office building
(“Office Building”) as shown on Exhibit E, together with all rights, members and
appurtenances thereto and all improvements, fixtures, equipment and appliances
located thereon. The option to purchase the Office Building may be exercised
only if the option to purchase the Leased Premises is exercised. These Options
may be exercised by Tenant paying to Landlord, as Earnest Money, the amount of
Twenty-Five Thousand and No/100 Dollars ($25,000.00) for each property it
desires to purchase and simultaneously providing written notice to Landlord
given in the manner provided in Section 21.11 hereof at any time after the Lease
Commencement Date but not less than 180 days prior to the end of the original or
the extended Lease Term. If either Option is exercised, this Section 22 of the
Lease shall become a binding contract for the sale of the specific property
under the terms set forth herein. Landlord agrees not to sell or enter into an
agreement to sell Leased Premises during the base term without permission of the
Tenant.
22.02 Purchase Price. The purchase price of the Leased Premises shall be One
Million Eight Hundred Fifty Thousand and No/100 Dollars ($1,850,000). The
purchase price of the Office Building shall be Nine Hundred Twenty Five Thousand
and No/100 Dollars ($925,000).
22.03 Costs and Prorations. Landlord shall pay the transfer tax or documentary
stamp tax applicable to the transaction contemplated hereby. Tenant shall pay
the costs of recording all documents to be recorded. Each party shall pay its
own attorneys’ fees. Rent payable under this Lease, if applicable to the
property being purchased, shall be prorated as of the date of Closing. There
shall be no proration of taxes or utility bills in the event the Leased Premises
is being purchased. In the event the Office Building is being purchased the
taxes and utility bills will be prorated as of the date of Closing.
22.04 Closing. The closing of the Option transaction contemplated by this
Section shall be held within one hundred eighty (180) days of Tenant’s notice of
exercise of the Option at a location mutually acceptable to Landlord and Tenant.
22.05 Destruction of Improvements. If the improvements within the Leased
Premises or the Office Building are destroyed or materially damaged after the
date Tenant exercises the Option, the acquisition transaction contemplated
hereby shall close in the manner described in this Section without a reduction
in the purchase price and Landlord shall assign to Tenant Landlord’s right in
any insurance proceeds paid or to be paid in connection with such damage or
destruction.
22.06 Option Remedies. In the event the acquisition transaction contemplated by
this Section fails to close by reason of Tenant’s failure to perform its
obligations under the Option provisions of this Lease, all Earnest Money paid by
Tenant to Landlord shall be retained by Landlord as full liquidated damages, the
party herby acknowledging and agreeing the difficulty of ascertaining Landlord’s
damages in such circumstances. In the event that Landlord fails to perform its
obligations under the Option provisions of this Lease then, and in any such
event, Tenant shall have the right to receive a refund of any Earnest Money
paid.

-18-



--------------------------------------------------------------------------------



 



ARTICLE XXIII
OPTION TO LEASE OFFICE BUILDING
23.01 Option. Landlord does hereby grant to Tenant the exclusive and irrevocable
Option to lease the Office Building, pursuant to terms and conditions
essentially identical to those contained herein. The Option may be exercised by
Tenant paying to Landlord, as a Security Deposit, the amount of Ten Thousand One
Hundred Eighty and No/100 Dollars ($10,180.00) and simultaneously providing
written notice to Landlord given in the manner provided in Section 21.11 hereof
at any time after the Lease Commencement Date but not less than 120 days before
Tenant desires to occupy the Office Building. If the Option is exercised
Landlord will submit to Tenant a separate Lease Agreement.
23.02 Term. The Term of the Lease shall be no longer than the length of time
remaining on this Lease including any extension thereto.
23.03 Base Rent. The annual Base Rent during the Term shall be One Hundred
Twenty Two Thousand One Hundred Sixty and No/100 Dollars ($122,160.00) payable
in equal monthly installments of Ten Thousand One Hundred Eighty and No/100
Dollars ($10,180.00).
23.04 Additional Rent. Tenant shall also be responsible for the payment of
certain costs relating to real estate taxes and insurance premiums. Those
amounts will be calculated when Tenant exercises this Lease Option.

-19-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, signed and executed this 19th day of March, 2008 to be
effective as of the date of the above-referenced lease.

            LANDLORD: EZE Management Properties Limited Partners       By:   /s/
J. Carroll Rushing         J. Carroll Rushing      Its: Chairman      Date of
Execution: March 19, 2008        TENANT: Rockwell Medical Technologies, Inc.    
By:   /s/ Thomas E. Klema         Thomas E. Klema        Its: Chief Financial
Officer        Date of Execution: March 19, 2008   

-20-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SURVEY
(MAP) [k25110k2511001.gif]

-21-



--------------------------------------------------------------------------------



 



EXHIBIT B
FLOOR PLAN
(MAP) [k25110k2511002.gif]

-22-



--------------------------------------------------------------------------------



 



EXHIBIT C
BUILDING SITE PLAN
(MAP) [k25110k2511003.gif]

-23-



--------------------------------------------------------------------------------



 



EXHIBIT D
604 HIGH TECH COURT
ESTIMATED SUMMARY OF RENT FOR YEAR 1

                      ANNUAL     MONTHLY  
BASE RENT
                 
Year 1
  $ 275,628.00     $ 22,969.00  
 
               
ADDITIONAL RENT
                 
Real estate taxes ($0.637/sf)
  $ 36,348.00     $ 3,029.00    
Insurance
  $ 8,244.00     $ 687.00  
 
             
TOTAL ESTIMATED RENT FOR YEAR 1
  $ 320,220.00     $ 26,685.00  
 
           

-24-



--------------------------------------------------------------------------------



 



EXHIBIT E
OFFICE SITE PLAN
(MAP) [k25110k2511004.gif]

-25-



--------------------------------------------------------------------------------



 



EXHIBIT F
IMPROVEMENTS, APPROVED BY TENANT,
TO BE MADE BY LANDLORD
Rockwell Medical Technologies, Inc.
604 High Tech Court, Greer, SC 29650
Plant Upgrades
Construction of new liquid filling and powder filling area as designed, along
with first truck entrance curb improvements.

         
Item
  Item Cost  
Concrete, Curb, Trench, Demo
  $ 10,150.00  
Metal Framing, Drywall, Ceiling
    42,000.00  
Plumbing
    8,385.00  
HVAC
    31,690.00  
Electrical
    11,100.00  
Overhead Doors
    4,500.00  
Sump Drain Covers
    700.00  
Personnel Doors, Materials, Labor
    3,900.00  
Urethane Floor
    3,600.00  
Sprinkler
    3,750.00  
Paint
    9,000.00  
Windows
    600.00  
Bollards
    1,800.00  
Project Overhead, Supervision, Project Management
    36,446.00  
 
     
 
    167,621.00  
 
       
Architect Fees
    1,917.00  
 
     
 
       
 
  $ 169,538.00  
 
     

-26-